Citation Nr: 1454813	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-24 283	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from November 1958 to December 1958.  He died on December [redacted], 2010.  The appellant is his surviving spouse.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Muskogee, Oklahoma RO currently has local jurisdiction over the matter.

Although issues pertaining to accrued benefits and death pension were initially raised, the appellant and her representative do not appear to be appealing those matters.  In any case, there was no pending claim at the time of the Veteran's death such as to reasonably raise an accrued benefits claim.

In June 2011, the appellant communicated an intent to seek VA compensation for the Veteran's burial costs.  As no action has been taken on this claim, it is referred to the agency of original jurisdiction (AOJ).  
   

FINDING OF FACT

The Veteran's service-connected disabilities, and the medications used to treat them, contributed substantially and materially to his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).

2.  The claim for DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

When any veteran dies from a service-connected disability, that veteran's surviving spouse, children and parents may be entitled to DIC.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that a disability that is causally related to service either caused, or contributed substantially or materially, to the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.

At the time of the Veteran's death, service connection was established for the following disabilities:  right acromioclavicular separation, post-operative degenerative changes; degenerative joint disease of the cervical spine, post-operative residuals with limited motion; right carpal tunnel syndrome; left carpal tunnel syndrome; and scars of the right shoulder and neck.  

According to VA treatment records, throughout his lifetime the Veteran had severe and progressive pain as a result of his service-connected right shoulder and cervical spine disabilities.  His treatment plan included opioid pain management of increasing dosage and potency.  From 1994 to 2002, the Veteran took approximately 6 hydrocodone per day, but reported that this were insufficient to manage his pain.  In 2002, he began taking Celebrex.  In November 2003, he was placed on a Fentanyl patch.  In May 2010, he began taking 15 milligrams of morphine sulfate twice a day.  The VA treatment records also show chronic sleep impairment as a result of pain, which required constant therapy with prescription sleep aids.  

The Veteran died on December [redacted], 2010.  His death certificate lists cardiopulmonary arrest as the primary cause of death.  Contributing diseases were atherosclerosis, glucose intolerance, and chronic renal insufficiency.  Other significant conditions contributing to death, but not resulting in the underlying cause of death, were diabetes mellitus and "severe chronic pain due to degenerative arthritis of the spine."  

In a January 2011 VA treatment note, the Veteran's treating VA physician, Dr. V.G.H., indicated that chronic pain contributes to the development of cardiovascular disease, and that she would make sure that the Veteran's pain was noted as a contributory factor on his death certificate.  

A VA medical opinion was obtained from a VA physician in June 2012.  The physician found that medical literature does not support a conclusion that the Veteran's service-connected disabilities, or the medications used to treat them, caused or substantially contributed to the Veteran's death.  Instead, he concluded that the Veteran's cardiovascular disease was "at least as likely as not permanently aggravated by diabetes mellitus," a nonservice-connected condition.  

In February 2013, the appellant submitted an opinion from a private physician, Dr. H.S.  Dr. S.'s opinion reflects review of the evidence of record.  Dr. S. noted that chronic pain, with its attendant stress, anxiety, elevated hormonal levels and sleep deprivation, affects the function of the heart over time.  He also noted that the many narcotic pain medications, sleep aids and anti-inflammatories that the Veteran was taking substantially contributed to his death.  Dr. S. specifically pointed to Celebrex, which has an increased risk of causing cardiovascular complications, including myocardial infarction, and morphine sulfate, which is contraindicated in patients with chronic renal insufficiency, such as the Veteran had.  Dr. S. provided copies of drug fact sheets and drug warnings to support his conclusions.  Dr. S. concluded that that Veteran's chronic pain and prescription drug therapy contributed substantially and materially to his death from cardiopulmonary arrest.  
Further, "[the Veteran's] service connected problems were not the only reason he died, but rather combined to cause death.  It [is] almost certain the service connected medical problems and the medicines he was prescribed did in fact assist in the production of death."  

The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, and/or the medications used to treat them, caused or substantially and materially contributed to his death.  Accordingly, when reasonable doubt is resolved in the appellant's favor, entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

DIC under 38 U.S.C.A. § 1318

DIC benefits are payable under certain circumstances if the service member was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time.  DIC benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 (West 2014) would be paid "in the same manner as if the Veteran's death were service connected."  38 U.S.C.A. § 1318(a) (West 2014).  

The award of service connection for the cause of the Veteran's death recognizes that his death was the proximate result of a disease or injury incurred in service.  Thus, the claim of entitlement to DIC under 38 U.S.C.A § 1318 (West 2014) is moot, and this aspect of the appellant's claim is dismissed.

ORDER

Service connection for the cause of the Veteran's death is granted.

The appeal of the claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


